          Case 1:19-cv-03950-JPO Document 28 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IVAN LOPEZ,

                                        Plaintiff,
                                                               19-CV-3950 (JPO)
                        -v-
                                                                    ORDER
 RAPID PARTS PLUS AUTO, INC., et al.,

                                        Defendants.


J. PAUL OETKEN, District Judge:

       On June 19, 2020, the parties filed a letter with this Court indicating that the collection

action notices have not yet been sent to potential collective action plaintiffs. The parties further

notified this Court that discovery is ongoing — well past the original January 9, 2020, deadline.

       Accordingly, the parties shall confer and submit a new discovery schedule to govern this

case on or before July 22, 2020. In the future, if the parties need additional time to complete

discovery, they shall file a motion to extend the discovery deadlines in the case.

       SO ORDERED.

Dated: June 22, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
